Citation Nr: 1610853	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of heat stroke. 

2.  Entitlement to service connection for residuals of unspecified joint pain, to include secondary to heat stroke. 

3.  Entitlement to service connection for residuals of unspecified muscle cramping, to include secondary to heat stroke. 

4.  Entitlement to service connection for short term memory loss, to include secondary to heat stroke. 

5.  Entitlement to service connection for headaches, to include secondary to heat stroke. 

6.  Entitlement to service connection for fatty liver, to include secondary to heat stroke. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty for training in the United States Marine Corps from October 4, 1998, to November 17, 1988, and on active duty from June 3, 2001, to June 12, 2001. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran initially requested a personal hearing before a Veterans Law Judge; however in a March 2014 statement he withdrew his hearing request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Virtual VA contains only duplicative documents.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

This appeal must be remanded to provide the Veteran an examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Service treatment records show that the Veteran was hospitalized from June 6, 2001, to June 9, 2001, for heat stroke with resultant elevated liver function tests, coagulopathy, and mild impairment.  It was noted to have been incurred in line of duty.  The Veteran essentially contends that he has disabilities due to a heat stroke during service.  He asserts that he has had problems ever since that incident.  Private medical records from 2005, 2006, and 2009 indicate assessments of heat exhaustion, heat related symptoms, dehydration, and acute renal failure.  Because there is evidence of recurrent symptoms, an in-service event, and an indication that the current disabilities may be associated with the in-service event, remand for a VA examination is required.  See 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.

Additionally, the Veteran has not been given notification of how to substantiate a claim on a secondary basis, and he must be provided such a letter.  Finally, while on remand, any outstanding records should be identified and obtained.    


Accordingly, the case is REMANDED for the following actions:

1.  Provide appropriate secondary service connection notice to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current residuals of heat stroke, residuals of unspecified joint pain, residuals of unspecified muscle cramping, short term memory loss, headaches, and fatty liver.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran of his claimed symptoms, to include the onset thereof.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

First, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran has any current residuals of heat stroke, unspecified joint pain, unspecified muscle cramping, short term memory loss, headaches, or fatty liver that are due to or had their onset in service, specifically to his heatstroke during service.  

Second, if the examiner finds that there are current residuals of heat stroke related to the in-service heat stroke, are any of the following at least as likely as not (a 50 percent probability or more) caused or aggravated by that disability:  unspecified joint pain; unspecified muscle cramping; short term memory loss; headaches; and/or fatty liver.

In providing these opinions, the examiner must address the following:  1) the Veteran's lay statements as outlined in October 2009 submission; 2) the Veteran's service treatment records from 2001; and 3) the private medical records of record, to include those dated in July 2006, 2005, and 2009.   

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

